 JAXTON MANUFACTURING CORPORATION465in and is engaging in unfairlabor practices within the meaning of Section 8(a) (3)of the Act.7.By the foregoing conduct Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of the Act,.and has thereby engaged in unfair labor practices within the meaning of Section.8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.].Jaxton Manufacturing CorporationandUnited Brotherhood ofCarpenters and Joiners of America,AFL-CIO.'CaseNo.3-CA-1426.2February 17, 1961DECISION AND ORDER.On June 7, 1960, Trial Examiner George J. Bott issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto, and finding that it had not engagedin certain other unfair labor practices and recommending dismissalof the complaint pertaining thereto.Thereafter the Respondent filed,exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and Members,Jenkins and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudical error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications and additions:1,Barrows, Ball, Sweet, Pedersen, and Twiss :We agree with theTrial Examiner that the Respondent had knowledge of the attemptedattendance at a union meeting of Barrows, Ball, Sweet, Pedersen, andTwiss and that they were discharged because of that activity.Wefurther agree with the Trial Examiner that the alleged "readjust-ment" and attendant reduction in the work force, and the claimedtemporary status of Twiss, propounded as defenses by the Respondent,are mere pretexts,1Hereinafter referred to as the Union.2This ease was originally docketed as Case No. 2-CA-6915.130 NLRB No. 36.597254-61-val. 130-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the close of the workday on September 29, 1959, the Union dis-tributed written announcements of a meeting to be held that eveningat the union hall which is situated on Jay Street, a dead end streetin Glens Falls, New York, in which city the Respondent's plant islocated.The announcements were distributed at two of the threeexits from Respondent's plant.Shortly before 8 p.m. that evening,Sweet, Barrows, and Ball were gathered in front of the post office atthe entrance to the aforementioned dead end street, preparatory togoing to the meeting, when Leslie Klein, the son of the Respondent'sowner, arrived at the post office and engaged in what the Trial Ex-aminer found to be legitimate business.Klein spoke briefly to thethree employees, entered the post office, left, spoke to them again, andwent to his car in the adjacent parking lot.A few minutes after,Sweet, Barrows, and Ball crossed Jay Street to join Pedersen andTwiss who had just parked their car on Warren Street.The fivestarted up the dead end street toward the union hall.They hadreached a point opposite the post office parking lot when they decidedagainst going to the union meeting and immediately returned to thepost office, where Barrows entered to call the union business agentwhile the others remained at the entrance to the post office.Kleinnecessarily had to retrace his course and drive past the post officewhen leaving the parking lot. Pedersen and Twiss testified that theysaw Klein's automobile as he drove down Jay Street toward Warren.The next day, Wednesday, September 30, 1959 Sweet, Barrows,and Ball were terminated, and on the following day, October 1, 1959,Pedersen and Twiss were also terminated 3When the discharges oc-curred, late in the afternoons of September 30 and October 1, 1959,the immediate supervisors were apparently without knowledge of thereasons therefor.Accordingly, Barrows and Sweet went to MiltonKlein, Respondent's owner, to protest and Klein told them that hedid not think that they were happy at Respondent, that they shouldget a job where they would be happy. Barrows then asked Kline ifthe reason for the discharges was the episode at the post office, towhich Klein replied that if she knew, why ask.The day following his discharge Ball pleaded with Milton Kleinfor his job and was told by Klein that anyone who is not happy shouldwork elsewhere.Klein then accused Ball and his mother, Barrows, ofbeing at the union meeting, which Ball denied.Klein said that Ballwas an innocent bystander.Ball returned to work the followingMonday, October 5, 1959. Subsequently, Zweibelson, an admittedsupervisor, asked Ball why he had gone to the union meeting.It is significant to note that in all of the above-credited testimony,there is no mention of a readjustment or reduction in work force and8Ball was rehired on October 5, 1959,and Sweet and Pedersen were also rehired onOctober 12, 1959. JAXTON MANUFACTURING CORPORATION467that all five employees involved in the abortive union meeting weredischarged within 48 hours, even though within the middle of a payperiod.Within this framework of facts, the Respondent contends thatTwiss had been hired as a replacement for a sick employee (Aldrich)and was discharged when Aldrich returned to work, and that the dis-charges of Barrows, Ball, Sweet, and Pedersen were occasioned by areduction in force necessitated by a "readjustment."The record reflects that while Twiss was allegedly discharged dueto the return to duty of Aldrich, Twiss was hired about 6 weeks afterAldrich was incapacitated and was never told he was a temporary re-placement.Furthermore, a new employee had been hired on the samejob before Twiss, and another new employee afterward.Although Milton Klein, Leslie Klein, Zweibelson, and Palangi, allofficers of the Respondent, testified at the hearing, no explanation forthe "readjustment" was given despite the fact that they were spe-cifically asked for such explanation.Moreover, despite the allegedneed for a "readjustment" and reduction in work force, the Respond-ent's work force increased in size from 124 the week ending September24, 1959, to 125 the week ending September 30, 1959 (when the dis-charges occurred), to 129 the week ending October 7, 1959.In view of all the foregoing, and most particularly in light of thesequence of events : the precipitous nature of the Respondent's dis-charges (within less than 48 hours after the abortive union meeting) ;the fact that the discharges were effected in the middle of the payperiod rather than, as would be normal, at the end thereof; and thefact that the five employees present at the scene of the union meetingwere all discharged and apparently were the only employees affectedby the "readjustment" we find that the Respondent had knowledge ofthe attempt to attend the union meeting by Barrows, Ball, Sweet,Pedersen, and Twiss, and that the Respondent discharged them be=cause of that activity in violation of Section 8(a) (3) and (1) of theAct.2.Albert Griffin and his wife, Blanche Grign:The Trial Examinerfound that the Respondent discharged Albert Griffin because it be-lieved that he had engaged in concerted activities protected by theAct, particularly in urging other employees to attempt to get wageincreases.He also found Mrs. Griffin's discharge a violation of theAct since it was based solely on her husband's discriminatory dis-charge.We do not agree.We perceive no necessity for determining whether Griffin was dis-charged for the reasons alleged in the complaint or for those given bythe Respondent and fully discussed in the Intermediate Report.As-suming that Griffin was discharged because he attempted to induceother employees to get raises, as the complaint alleges, there is no evi- 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence in the record that Griffin talked to employees in groups or thathe attempted to persuade them to exert pressure collectively. In short,there is no evidence that Griffin's activities were in anywise concertedor that they were otherwise protected by the Act. Furthermore, therecord is devoid of any evidence that the Respondent believed, or hadreason to believe, that these activities were either concerted or other-wise protected.Accordingly, we shall dismiss the complaint insofaras it pertains to the discharge of Albert and Blanche Griffin.REMEDYAs we have found that the Respondent engaged in unfair laborpractices in violation of Section 8 (a) (3) and (1) of the Act, we willorder that the Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.We will order that Respondent offer Ethel Barrows and RichardTwiss immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights and privileges, and make them whole for any loss of earn-ings they may have suffered by reason of the discrimination againstthem, by payment to them of a sum of money equal to that which theywould have earned as wages from the date of the discriminationagainst them to the date of the offer of reinstatement, and in a mannerconsistent with Board policy set forth in F.W. Woolworth Company,90 NLRB 289.Since Frank Ball, Marie Pedersen, and Barbara Sweet were re-instated after the discrimination against them we will not order thatRespondent offer them reinstatement but only make them whole as inthe cases of the other employees set forth above for wages lost fromthe date of discrimination to the date of reinstatement.We will also order that the Respondent preserve and make availableto the Board, upon request, payroll and other records to facilitate thecomputation of backpay.We will also order, in view of the nature of the unfair labor prac-tices the Respondent has engaged in, that it cease and desist from in-fringing in any manner upon the rights guaranteed employees bySection 7 of the Act.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Jaxton Manu-facturing Corporation,Glens Falls,New York,its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membershipin UnitedBrotherhood of Carpen-ters and Joiners of America,AFL-CIO,or in any other labor organi- JAXTON MANUFACTURING CORPORATION469zation of its employees, by discharging, laying off, refusing toreinstate, or in any other manner discriminating against them inregard to their hire or tenure of employment or any term or conditionof employment, except as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.(b) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their rights guaranteed by Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Offer to Ethel Barrows and Richard Twiss immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them and Frank Ball, Marie Pedersen, and Barbara Sweetwhole for any loss of pay they may have suffered by reason of Re-spondent's discrimination against them, in the manner set forth in theIntermediate Report attached hereto as modified by the remedy in ourDecision and Order herein.(b)Preserve and, upon request, make available to the Board and itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary and useful to determine the amount ofbackpay due and the rights of reinstatement under the terms of thisDecision and Order.(c)Post at its plant at Glens Falls, New York, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by Respondent or its representatives, be posted byRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)File with the said Regional Director within 10 days from thedate of this Decision and Order a written report setting forth in detailthe steps which Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaint that theRespondent engaged in surveillance in violation of Section 8(a) (1) ofI In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act,and discriminated against Albert and Blanche Griffin inviolation of Section 8(a) (3) and(1) of the Actbe, andthey herebyare, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL offer to Ethel Barrows, and Richard Twiss, immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges and make them and Frank Ball, Marie Pedersen andBarbara Sweet whole for any loss of pay suffered as a result ofthe discrimination against them.WE WILL NOT discourage membership in United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, or in any otherlabor organization of our employees, by discharging, laying off,refusing to reinstate, or in any other manner discriminatingagainst them in regard to their hire, tenure of employment, orany term or condition of employment except as authorized inSection 8 (a) (3) of the Act as amended.WE WILL NOT in any other manner, interfere with, restrain, orcoerce our employees in the exercise of their rights guaranteedby Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.JAXTON MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUponcharges duly filed the General Counsel of the National Labor RelationsBoard, through the Regional Director for the Second Region(New York, NewYork),issued a complaintdated November30, 1959, allegingthatJaxton Manufac-turing Corporation,herein called the Respondentor the Company,had engaged inunfair labor practices in violation of Section 8(a) (1) and(3) of theNational LaborRelationsAct, as amended.The answer of theRespondent admitted certain allega-tions of the complaint but denied the commission of any unfair labor practices.Pursuant to notice a hearing was held before the duly designated Trial Examiner atGlens Falls, New York, on February 29 and March1and 2, 1960.All parties wererepresented at the hearing and were affordedopportunityto adduce evidence, to JAXTON MANUFACTURIN,J, CORPORATION471examine and cross-examine witnesses, to present oral arguments, and to file briefs.Respondent and General Counsel argued orally at the hearing but briefs were notfiled.Upon the entire record in the case 1 and from observation of the witnesses, I makethe following:FINDINGS of FACT1.THE BUSINESS OF RESPONDENTJaxton Manufacturing Corporation is, and has been at all times material herein, aNew York corporation with its principal office and place of business in Glens Falls,New York, where it is engaged in the manufacture, sale, and distribution of wood,metal, plastic and glass gift wares, and related products.During the year endingMay 31, 1959, Respondent, in the course and conduct of its business operations,caused to be manufactured, sold, and distributed at its Glens Falls plant, productsvalues at in excess of $795,000 of which products value in excess of $350,000 wereshipped from said plant in interstate commerce directly to States of the UnitedStates other than the State of New York. The Respondent admits, and I find, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, hereincalled the Union, is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.SurveillanceRespondent had never experienced a union attempt to organize it prior to Septem-ber 1959.On September 29, 1959, Allen Flewelhng, business agent of a local ofthe Union distributed to the employees of Respondent, as they were leaving work,union leaflets announcing a meeting of the Union for 8 p.m. that night at 17 JayStreet,Glens Falls.Flewelling went to the union hall that evening but only oneemployee, Barbara Sweet, appeared and she left immediately.About 8:15 p.m.Flewelling received a telephone call from employee Ethel Barrows and as a resulthe left the hall and went to meet Barrows at a tavern in Glens Falls called .the BrickManor.He testified that when he left the hall he was followed by a person in aBuick who he subsequently learned was Leslie Klein, son of the owner of Respondent.The telephone call which caused Flewelling to leave the hall grew out of the fol-lowing incidents which are alleged in the complaint, as amended at the hearing, tobe acts of surveillance.Ethel Barrows and her son, Frank Ball, who are allegeddiscnminatees in the instant case, worked for Respondent on September 29, thedate of the alleged surveillance.Barrows' son picked up one of the leaflets dis-tributed by the Union that day and brought it home to his mother who, after checkingwith Flewelling to find out if the meeting was open to women employees, decided toattend.Mrs. Barrows telephoned employee Barbara Sweet who agreed to go withher to the meeting.Employee Marie Pedersen found a union leaflet on her car whenshe left work on the 29th and called Barrows from employee Twiss' home to findout if Barrows was going to the meeting. She agreed to meet Barrows in front ofthe post office near the union hall at about 8 p.m.Barrows and her son, Frank Ball, went to the post office, arriving at about 7:50p.m., and waited for Sweet. Sweet arrived and the three stood talking in front ofthe post office on Warren Street. In a few minutes Leslie Klein appeared and enteredthe post office.He reappeared in a few minutes, spoke to the three employees,made some innocent remark about the weather, turned the comer to Jay Street onwhich the post office parking lot is located and disappeared.A few minutes laterMarie Pedersen and Richard Twiss arrived in a car and parked. Barrows, Ball, andSweet walked over to the car and advised Pedersen and Twiss that Klein had beenseen.The employees then started down Jay Street, a dead end street, toward theunion hall which is about 200 feet from the corner of Jay and Warren and reacheda point across from the post office parking lot, which is in the rear of the post office,where they decided that, in view of Klein's presence in the vicinity and observationof the employees, they would not attend the scheduled meeting.1 The General Counsel's motion to correct the transcript is hereby granted. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDThe five employees retraced their steps to the post office where Barrows made atelephone call to Flewelling as described above.The group then broke up, its mem-bers going in various directions.Barrows went to the Brick Manor Tavern whereshe was met later by Flewelling, apparently according to prearrangement.It is General Counsel's position that Respondent engaged in surveillance byarranging to have Lesile Klein in the vicinity of the union hall in order to observewho attended the meeting.General Counsel also contends that Klein,after leavingthe post office, sat in his car in the post office parking lot from which vantage pointhe could watch anyone going down Jay Street toward the union hall and that heaccomplished his purpose by observing the five employees as they walked towardthe hall.Business Agent Flewelling testified that after he received the call from Barrowsfrom the post office about 8:15 p.m. he left the hall and drove up Jay Street toWarren and that as he stopped for a red light at Warren a car pulled out of the postoffice lot and followed him and continued to follow him to the Brick Manor.General Counsel argues that Leslie Klein was in the car and that by such conductRespondent engaged in an adidtional act of surveillance.I find- that General Counsel has not established by a preponderance of the evidencethat Respondent engaged in surveillance either by watching the employees or fol-lowing Flewelling.Respondent's mail is delivered to a post office box at the postoffice and arrives three times a day. It was, and is, Leslie Klein's duty to pick upthe mail.The evening mail arives and is distributed sometime after 7 p in. and itwas, and is, Klein's practice to go to the post office between 7 and 9 p.m. for themail, and take it home to his father,Milton Klein,president of Respondent withwhom he lives.On September 29 he went to the post office, parked his car in theback of the building,and went into the building.On his way out he spoke toBarrows, Sweet, and Ball.He admitted that he knew they were employees butstated that he did not know their names.Klein then turned the corner to JayStreet,walked to the lot for his car and drove home.He denied that he sat in hiscar in the lot for any length of time after getting the mail and two of GeneralCounsel'switnesses,Pedersen and Twiss,who arrived shortly after Barrows, Ball,and Sweet saw Klein leave the post office, testified that they saw a Buick that lookedlike the Klein Buick drive down Jay Street toward Warren immediately after theyarrived at the scene.In view of the testimony of these witnesses,Klein's creditedexplanation of his presence at the post office and the lack of evidence that anyonesaw Leslie Klein in the parking lot for any period of time, I am unwilling to drawan inference that Klein went to the post office or remained in the parking lot in orderto observe those attending the meeting.Additionalweaknesses are found inFlewelling's identification of Klein as the person who followed him in a Buick as heleft the union hall.Flewelling had never seen Klein before and his identification ofhim was based on a view of the driver of the following car in his rear view mirror.Itwas dark at the time and I find that the identification has not been established .2B. The alleged discriminatory discharges1.Barrows, Ball, Sweet, Pedersen, and TwissFive employees, namely, Barrows, Ball, Sweet, Pedersen, and Twiss, met, pur-suant to plan, to attend the union meeting at 8 p.m., September 29, 1959.Allfive were fired by Respondent; Barrows, Ball, and Sweet on the very next day; andPedersen and Twiss on October 1.Respondent's position is that Barrows, Ball,Sweet, and Pedersen were laid off because of an adjustment in the labor force andTwiss because he-had been hired as a replacement for an employee who was offbecause ofillnessbut was due to return.Respondent points out that Ball was re-instated almost immediately, Sweet and Pedersen by the 12th of October, and thatBarrows ignored a message sent through her son Ball that she might be reinstated ifshe came to the plant to see Mr. Milton Klein, president of Respondent. I find thatthe Respondent discriminated against the five named employees because Respondentbelieved that they had attended a union meeting on September 29.Respondent's business is highly seasonal and its employment complement rangesover the year from about 50 to about 125 employees.As of September 30, whenSweet, Barrows, and Ball were laid off, 125 employees were employed and onOctober 7, while Sweet, Barrows, Twiss, and Pedersen were still unemployed, Re-spondent had 129 employees. It appears, therefore, that at the time of dischargesof the five employees in question Respondent was at its peak employment. In addi-2Quaker MarketsInc, Three,108 NLRB 1299, 1310 JAXTON MANUFACTURING CORPORATION473tion, the record shows that in 1959 three-quarters of Respondent's gross volume ofbusiness was attributable to the last quarter of the year.Other factors also discreditRespondent's defense that an adjustment in the labor force at the time of the allegeddiscrimination adequately explains it.For example, on October 1 Respondent hadsome night operations going and was also working on Saturday. In addition ap-proximately 30 new employees were hired in September and October 1959.Of the30 many were hired in the departments in which the discriminatees worked or wereexperienced.Sweet, Pedersen, and Barrows worked in assembly and Ball in sanding,and Respondent's employment records show that at least six persons were hired inassembly on October 2 or later and two in sanding.Richard Twiss worked as arouter and employment records also discredit Respondent's contention that he washired as a replacement for Aldrich who had been ill and was due to return in October.The records show that Aldrich became incapacitated on August 15 and that tworouters were hired on September 9 before Twiss was hired so that it appears thatTwiss could not have been a replacement for Aldrich.Moreover, two other routerswere hired after Twiss was hired and before Aldrich returned indicating that Twiss'selection for termination was unconnected with Aldrich's return.Not only does Respondent's economic and employment picture at the time ofalleged discrimination seriously weaken Respondent's defense but President Klein'sown testimony in which he purported to explain the "adjustment" strains our cre-dulity.On direct examination he was able to say only that the business was seasonal,that employment fluctuated from time to time and that on or about September 29or 30 "something occurred in relation to the management" of the business whichin his judgment required a reduction in the work forceMr. Klein never becamemore specific and under cross-examination became more vague.When asked todescribe the business conditions existing on September 30 or October 1, that ne-cessitated the layoff or discharge of Sweet, Barrows, Pedersen and Ball, he repliedthat it was a departmental adjustment.Asked to describe the "adjustment" heanswered that, "There are times when there are shortages in supplies when certainlines are down, there are times when there are shortages in orders, and there arevarying conditions too numerous to describe briefly which affect the hiring and thelaying off of various personnel."Pressed by General Counsel to state which oneof the possible reasons actually existed at the time of the layoff, he answered thatthere "may" have been a slackening of materials.Asked again if shortage of ma-terialswas a reason he answered that, "It could have been more than one reason.It could have been a combination of reasons. Perhaps we didn't have cartons; per-haps we didn't have hardware, or perhaps we didn't have lumber, or perhaps wedidn't have the orders, or perhaps a combination of all." I do not credit his ex-planation of the business reasons for the terminations or his explanation of hisadmitted inability to remember what reasons he had.He explained that he did notexpect to be a witness and therefore kept no records.A matter important as the dis-charges in the instant case, which almost immediately became the subject of chargesand investigations before and by the General Counsel of the Board, and in whichMr. Klein was personally involved, would be better remembered and better docu-mented from a business point of view if a reasonable explanation was available. Ido not think one was.The inadequacies and weaknesses in Respondent's explanation of the "readjust-ment" which resulted in the loss of employment by the five employees who met toattend the meeting does not necessarily establish discrimination under the Act.TheGeneral Counsel, of course, has the burden of proving by a preponderance of theevidence that the discharges were illegal. It appears, however, that the timing ofthe discharges, after three of the group were admittedly seen near the union hall, inthe light of the wholly unsatisfactory explanation of the discharges, taken with otherevidence in the record compels the conclusion that the discharges were improperlymotivated.Respondent's attitude toward the Union was one of intense opposition, shock, anddisgust.Mr. Milton Klein made a speech to employees on October 8 in which hestated more than once that the Union would kill his business, and sound its "deathknell."He ridiculed the union representative and an employee who had once shownan interest in a union and referred to another employee, obviously Barrows, as abeer drinking companion of Flewelling, the union business agent.Klein alsopromised to make the plant,a better place to work if the Union would stay away.The intensity of opposition demonstrated by this speech leads me to conclude thatMr. Klein reacted to his employees' interest in the Union by discharging them inconformity with his prediction to the employees in his speech to them, that if thelaw says he must have a union he would live with it, but that he was going todo everything in his power to prevent it. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDMilton Klein and Leslie Klein testified that they had no knowledgeof a unionmeeting on September 29. In view of Respondent's interestin the Union and thedistribution of leaflets in front of the plant on the 29th advertising a meeting I donot credit this testimony. I also find that Leslie Klein communicated to his fatherthe fact that he hadseen Barrows,Pedersen, Sweet, Twiss, andBall near the unionhall on the same evening. Leslie Klein admittedseeingthree of the employees andI infer in the circumstances outlined above that he also saw Twiss and Pedersen andcommunicated that to his father. I also find, that whether or not he knew the em-ployees bynameon the night of the union meeting that it was a simple matter toget this information at the plant the next day and identify the employees for hisfather's information.That Respondent knew there was a meeting planned, and thatthe employees were interestedin it,finds support in other evidence in the record.For example Barrows and Sweet, after being notified of their discharges, protestedto Milton Klein who told them that he did not think they were happy at Respondentand to get a job where they would be happy. Barrows asked Klein if the reason forthe layoff was the "episode" in front of the post office the night before.Klein madeno denial but merely stated that if she knew why need she ask. FrankBall sawMilton Klein the day after his discharge and pleaded to be reinstated because he wasgettingmarried.Klein told him that anyone who was not happy should workelsewhere.Klein told Ball that he had heard that Ball and his mother we- ;nto theunion hall but Ball protested that such was not the fact but that they were "onlystanding on the corner."Near the end of the conversation Klein remarked that Ballwas aninnocent bystander in the matter and promised to try to do something forhim.Ball was reemployed on October 5. Shortly after Ball was reemployed Mr.Abraham Zweibelson, sometimes called Ab Elson, brother-in-law of Milton Kleinand an admitted supervisor, asked Ball why he went to the union meeting.Milton Klein and Zweibelson denied the remarks attributed to them by Barrows,Sweet, and Ball.Klein asserted that in the meeting with him, Barrows and Sweetwere considerably overwrought, spoke incoherently, and wanted to know why theywere laid off.He advised them, he said, that it was part of a normal readjustmentand that it was conceivably temporary.Klein admitted the remark about not beinghappy but explainedit asbeing caused by Barrows' vituperation.To the accusationthat the layoff was caused by the employees attending the union meeting he testifiedthat he said merely that perhaps the employees knew something he did not. I do notcreditKlein's version of the remarks at the meeting with Barrows and Sweet. Itwould seem, in the first place, that if the layoff was "conceivably temporary," asKlein said he told the employees, that either the immediate supervisors of theemployees would have told them such when they were given their checks, whichthey did not, or Klein would havegone intomore detail to pacify employees whohad worked satisfactorily for him and had been suddenly laid off without explana-tionand were "overwrought."Klein admitted to being angry with Barrows butonly, he stated, because she was abusive and because he felt he rated better treat-ment because he had given her, her son, and daughter employment at one time oranother.The more logical explanation is that Klein was hurt and angry withBarrows because of her interest in the Union and because she had her son accompanyher to the scheduledmeeting, and I so find.Mr. Zweibelson admitted a conversation with Ball after Ball's return which is inaccord with Ball'sversionexcept that he denied asking Ball why he went to theunionmeeting. I do not believe his denial.On cross-examination Zweibelson deniedthat he knew Ball had talked to Klein before he got his job back but on direct ex-aminationhe testified that, in a conversation with Milton Klein in whichhe suggestedthat Ethel Barrows be recalled, he made such a suggestion in view of the fact thatBall was being recalled.Mr. Milton Klein testified that Zweibelsonin intercedingfor Barrows said, "I think if she comesin andgives you a hard luck story you willmelt like you did with her son." Obviously Zweibelson knew from his relationshipwith his brother-in-law and his conversations with him that Ball had been to seeKlein to ask for reemployment.This knowledge would logically support his sugges-tion to Ball, which he admits, that his mother go and see Milton Klein about herjob.On the other hand, Frank Ball, a shy youth of 18, who was visibly impressedand embarrassed by the role of a witness, told an honest, if haling and disjointedstory.I credit his testimony where it conflicts with Milton Klein and Zweibelson.In addition to the facts set forth above the following circumstancescommon inmost part to the five employees in question support a conclusion that the dischargeswere discriminatorily motivated.No criticism was voiced by any managementrepresentative about the work or attitude of any of the five before the layoff yet, asstated above, a substantial number of employees were hired after the complainants JAXTON MANUFACTURING CORPORATION475were let go and a substantial number of employees who were hired after the com-plainants were retained.In addition no offer of a transfer to other work or nightwork was made to the five persons in question.Furthermore,an air of mysteryand secrecy surrounded the so-called"readjustment";it came as a complete surpriseto the employees involved and even the immediate supervision seemed confused.Forexample, at about 4 p.m. on September 29, Forelady Nina Bates told Barrows to beon her toes because "they"were watching.About20 minutes later Bates handedBarrows and Sweet their final paychecks saying as she did, that she was sorry, shedid not know what it was all about but she had been told to do it.Similarly, whenMarie Pedersen was let go Supervisor Meyer Warner told her he did not know whatitwas all about himself but that he just took orders.Bates and Warner were notcalled as witnesses by Respondent and there was no showing that they were unavail-able.The evidence with respect to their ignorance of the alleged factors involvedin the layoff is of added significance in the light of Milton Klein's testimony thathe discussed the "adjustment"with supervisors in the departments involved,I do notbelieve that Mr. Klein consulted anyone about readjusting the staff for economicreasons but that the decision to lay the employees off was his alone and motivatedby discriminatory considerations.I find on the basis of the whole record, and forthe reasons set forth above, that Barrows,Sweet,Pedersen,Ball, and Twiss weredischarged because of their interest in the Union and because Respondent believedthey hadattended a union meeting.3As stated previously, Sweet,Pedersen,and Ball were reinstated within a veryshort time of their layoff but Twiss and Barrows have never been reinstated.Re-spondent denies that Barrows was discriminated against in the first instance andargues that she turned down an offer of reinstatement.I find that she did not andthe facts in brief are these:After Barrows had her exit interview with Milton Klein she left his office and onher way out of the plant passed Leslie Klein.Feeling, as she did,that he hadreported her to his father,she, in a short phrase, insulted him, his religion,and hismother.Word of this naturally got back to Milton Klein and Zweibelson,Klein'sbrother-in-law.When Frank Ball, Barrows'son, was quickly reemployed Zweibelsonthought the mother would also return and he went to his brother-in-law and tried toget him to forget about Barrows' remark and call her back with her son.Two thingsare significant here.First,Klein never actually told Zweibelson to get word toBarrows to come back and, secondly,the "readjustment"seems to have been veryflexible in that Ball was immediately returned after a plea for mercy and Barrowscould have been returned if it suited Respondent's whim. In any event,Zweibelsontook it upon himself to talk to Frank Ball,as set forth earlier in this report.Hetold Ball to have his mother come in and speak to Mr. Klein and, "I'm sure thateverything can be patched up and she will come back to work."This, in my view,was notan offer of reinstatement. It was conditional,at best,on an interview withKlein,itwas never expressly authorized by Klein and it was not communicateddirectly by Respondent to the discriminatee.When Ball told his mother about hisconversation with Zweibelson that evening he told her that he and Zweibelson hadbeen talking about the Union and Zweibelson said,"If you would go into Mr. Kleinand ask for your job back like I did that you would get your job back."Mrs. Barrowsreplied she was not going back unless she was called back and her position was legallyproper in the Trial Examiner'sview.She had been fired illegally and a direct andunequivocal offer of reinstatement was owing her, uncoupled to an interview, andout of the context of her son's and her own union activity.2.Albert and Blanche GriffinAlbert and Blancheare husband and wife and worked for Respondent up toOctober 1,1959, when bothwere discharged. It is General Counsel's theory thatAlbertGriffinurged other employees to seek raises in pay thereby engaging inconcertedactivity,or that Respondentbelieved thathe had,for which the Respondentfiredhim.He contendsthatthe timing of the discharge,coincidingwiththe dis-charges of the group which wasbent onattending the union meeting, lends supportto a theory that Respondent was trying to nip all agitation in thebud and therebydestroy any incipient unionism among its employees.He concludes that sinceMrs. Griffin was fired as a consequenceof her husband's illegal discharge her dis-charge is also a violationof the Act.9I. C. Sutton,Sr. d/b/a I. C. Sutton Handle Factory,125 NLRB 1094;Shovel SupplyCompany,118 NLRB 235. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbert Griffin was hired byRespondentin August 1959 as a sprayer in the paintdepartmentand his wifewas employed on September 2 as a packer. About 2 weeksafterMr. Griffin went to work he was given a 10-cent per hourincrease.When hewas fired on October 1 Mr. Palangi,personnelmanager, told him, according toGriffin, when asked by Griffin for a reason for the discharge, that "for one thing yougot a raiseand have been broadcastingaroundthe shop and it has caused too muchtrouble."Griffin testified that Palangi added that he was sorry but that the matterwas justsomethingthathad goneover his head to Mr.Kleinand that he could not doanything about it.Griffin toldPalangithat since he was being fired he supposedthat his wife would be letgo.Palangitold him that such was the general idea.Mrs. Griffin was then firedon Palangi'sorders.Mr. Palangi admitted that about a week or 10 days after Griffin got his raise hereceived many complaints from supervisors about Griffin "telling everybody aboutgetting araise and they should do likewise, they should speak up." Palangi calledthis to Griffin's attention and told him that personnel matters should be kept con-fidential.According to Palangi the reports about Griffin were that he was tellingeverybody not to be afraid but to speak up and ask for raises as he did. Palangidenied that he mentioned Griffin's conduct in relation to the raise when he dischargedGriffin but stated that he told Griffin that he had many complaints about him takingtoo many smoking breaks and being uncooperative.Palangi, on the other hand,admitted that one of the reasons he laid Griffin off was because he had talked toother employees and urged them to seekraises.He stated that such reason was notthe primary reason but was only one of an accumulation of reasons such as thesmoking breaks and uncooperativeness.Palangiexplained Mrs. Griffin's dischargeas being caused by Mr. Griffin insisting that she could not work there if he left.I find, even on the basis of Anthony Palangi's testimony alone, that Respondentdischarged Griffin because it believed that he had engaged in concerted activtiesprotected by the Act.Palangi admitted that one of his reasons for dischargingGriffin was the manner in which he had informed other employees about his raise.He stated that it had been done belligerently but the term was never explained norwas evidence introduced to illustrate the belligerency. I find that Respondent wasconcerned, not about Griffin divulging his raise but urging other employees to goand do likewise.A discharge motivated in part because of such activity is a violationof the Act and I so find. Since Mr. Griffin's discharge was in violation of the ActMrs. Griffin's discharge solely on the basis ofhis termination, is likewise a violationand it is so found.4In addition, I find, contrary to Palangi's testimony, that Respondent's belief thatGriffin had urged other employees to seek raises was the primary reason for hisdischarge and that, on the other hand, the admitted extra smoking breaks he tookand his asserted uncooperativeness had little or nothing to do with the decision tofire him but were mere pretexts to conceal Respondent's real motive. In makingsuch findings I credit Griffin's version of his conversation with Palangi on the dayhe was discharged to the effect that Palangi told him that he had been broadcastinghis raise around the shop and it had caused trouble and that in essence PresidentKlein had made the decision to fire Griffin.Palangi did not deny the remarkattributed to him by Griffin about Respondent's president, Mr. Klein, but, on theother hand, testified that he also told Griffin that his layoff was also caused bycurtailment of activities in the departmentsEarlier in the report, in the discussionof the discharges of the employees who planned to attend the union meeting, I dis-cussed the Respondent's defense of an adjustment in staff based on economic reasonsand discredited it. I do not accept it here in reference to Griffin's layoff either andRespondent's use of it with respect to him also indicates to me that it is an after-thought.Neither do I believe that the additional smoking breaks or alleged unco-operative attitude of Griffin motivated Respondent.Palangi testified that he in-tended to promote Griffin at some time to the supervisory level and that Griffin'sindiscretion in divulging his raise was an impropriety of a potential managementcandidate.Itwould seem that if the same candidate had been taking too manybreaks or was uncooperative it would have been brought to his attention by Palangiwho was sponsoring him It never was and I find, therefore, that these allegedderelictions are also pretexts.In addition Palangi. in his testimony, said nothingabout Griffin urging employees to slow down, yet Mr. Klein testified that that toowas a reason for Griffin's dischargeIf such had occurred it seems logical thatGriffin would have been reprimanded but he was notRespondent's straining for'SaltRiverValley Water UsersAssociation,an ArizonaCorporation.99 NLRB 1849. 853,enfd as mod 206 F. 2d325 (C A9) ;Bakersfield FoodsCo, Inc -123 ATLRB 1130. JAXTON MANUFACTURING CORPORATION477reasons to justify its discharge of Griffin is further evidence that Respondent wasprimarily concerned about Griffin's agitation of fellow employees about a raise.Mr. Klein testified that Griffin seemed "hostile" and that, among other things, Griffinwas let go in the adjustment of the staff. I find and conclude that Respondent'sbelief in Griffin's "hostility" was based on its belief that he had urged employees toseek wage increases, that Respondent, consequently, considered him a threat to itsunorganized plant and fired him along with the other employees whom it thoughthad attended the union meeting in order to eliminate all known union sympathizersactual or potential.I find further that such discharge for concerted activities inthe context of the union activity which was underway was a violation of both Sec-tion 8(a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a) (1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that Respondent offer Ethel Barrows, Richard Twiss,Albert Griffin, and Blanche Griffin immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority and otherrights and privileges, and make them whole for any loss of earnings they may havesuffered by reason of the discrimination against them, by payment to them of a sumof money equal to that which they would have earned as wages from the date ofthe discrimination against them to the date of, the offer of reinstatement, and in amanner consistentwith Board policy set forth in F.W. Woolworth Company,90NLRB 289.Since Frank Ball, Marie Pedersen, and Barbara Sweet were reinstated after thediscrimination against them it will not be recommended that Respondent offer themreinstatement but only make them whole as in the cases of the other employees setforth above for wages lost from the date of discrimination to the date of reinstate-ment.Itwill also be recommended that the Respondent preserve and make available tothe Board, upon request, payroll and other records to facilitate the computation ofbackpay.Itwill also be recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any man-ner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Brotherhood of Carpenters and Joiners of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of EthelBarrows, Frank Ball, Marie Pedersen, Barbara Sweet, Richard Twiss, Albert Griffin,and Blanche Griffin, thereby discouraging the free exercise of the rights guaranteedby Section 7 of the Act and discouraging membership in the Union, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in surveillance as alleged in the complaint asamended at the hearing.[Recommendations omitted from publication.]